ORIGINAL

am the UHniteh $tat25 QEuurt of thheral @Iaimg

No. 14-925C
(Filed November 25, 2014)
NOT FOR PUBLICATION   D
************************ 
U.S. COURT OF
* FEDERAL CLAIMS
JOHN DAVID MCBRIDE, *
*
Plaintiff, *
V. *
9:
THE UNITED STATES, *
9:
Defendant. *
*
****‘k‘k‘k‘k*********‘k***‘k*‘k

ORDER

Before the court is plaintiffs October 15, 2014 motion to proceed in forma
pauperis. Under the Prison Litigation Reform Act,

in no event shall a prisoner bring a civil action . . . [in forma
pauperis] . . . if the prisoner has, on 3 or more prior occasions, while
incarcerated or detained in any facility, brought an action or appeal
in a court of the United States that was dismissed on the grounds
that it is frivolous, malicious, or fails to state a claim upon which
relief may be granted, unless the prisoner is under imminent
danger of serious physical injury.

28 U.S.C. § 1915(g). The Court takes notice that at least three of Mr. McBride’s
former cases were dismissed for failing to state a claim: McBride 0. Virginia Penal
Sys., No. 03-690 (E.D. Va. July 9, 2004); McBride v. Commonwealth ’s Attorney ’3
Office, 03-172 (E.D. Va. July 2, 2003); and McBride v. Dotson, 03-71 (E.D. Va. Aug.
25, 2003). Further, two prior decisions have denied Mr. McBride leave to proceed in
forma pauperis pursuant to 28 U.S.C. § 1915(g). See McBride v. Virginia State Bar,
No. 08-733 (E.D. Va. Nov. 25, 2008); McBride 0. Hinkle, NO. 11-169 (E.D. Va. May
11,2011)

Plaintiff has not alleged any facts that suggest he is in imminent danger of
serious physical injury. Accordingly, Mr. McBride’s request to proceed in forma
pauperis is DENIED. If Mr. McBride wishes to maintain an action in our court, he

must submit the full filing fee of $400 so that it is received by the Clerk’s Office on
or by December 23, 2014.

IT IS SO ORDERED.